DAVIDSON, Judge
Upon his plea of guilty before the court, appellant was convicted of felony theft and his punishment assessed at five years in the penitentiary. Sentence was passed and the execution thereof was probated. Among the conditions of probation was that appellant would commit no offense against the laws of this state. The order of probation was entered on January 6, 1959.
On October 21, 1959, the state filed a motion to revoke the probation alleging that on June 6, 1959, appellant had violated the law by committing the crime of theft—in that he had stolen an outboard motor of the value of $55.
After hearing, the probation was revoked. From that order, this appeal was perfected.
This being an appeal only from the revocation of probation, we are not authorized to consider matters which would ordinarily arise upon an appeal of the case upon its merits.
The judgment revoking probation is affirmed.